Citation Nr: 0115803	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-16 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied, as not well grounded, 
the veteran's claim of entitlement to service connection for 
skin cancer, claimed as secondary to the veteran's alleged 
in-service exposure to DDT (dichlorodiphenyltrichloroethane) 
at Camp Lejeune, North Carolina, in 1953.  

During the course of this appeal, the veteran also asserted 
that he was exposed to DDT while serving at Parris Island, 
South Carolina, in 1951.  Further, the veteran has since 
submitted medical evidence suggesting that he also asserts 
entitlement to service connection based on in-service sun 
exposure.  In light of the veteran's contentions and the 
medical evidence discussed below, the Board has 
recharacterized the issue on appeal as indicated on the title 
page.



REMAND

The Board has carefully reviewed the claims file and 
unfortunately finds that, for the reasons set forth below, 
this claim must be remanded for additional development and 
adjudication.

As a preliminary matter, the Board observes that, since the 
RO's issuance of the most recent Statement of the Case (SSOC) 
in June 2000, the veteran has submitted pertinent medical 
evidence, including two September 2000 reports prepared by 
his private physicians, Drs. James D. Bearden III and Karen 
A. DeVore, directly to the Board, within the prescribed time 
limits.  Although the veteran indicated that he wished to 
have these records reviewed by the Board, they were not 
accompanied by a waiver of RO consideration.  Because this 
evidence was not previously of record and bears directly on 
the issue certified for appeal, this evidence must initially 
be considered by the RO.  38 C.F.R. § 20.1304(c) (2000).  
Further, the law requires that, subsequent to its review of 
this evidence, the RO issue the veteran an SSOC.  See 
38 C.F.R. § 19.31 (2000).  Accordingly, this claim must be 
remanded.

A review of the record shows that the veteran has been 
diagnosed on numerous occasions as having skin cancer 
affecting numerous sites on his body.  In addition, the 
medical evidence contained in Dr. Paul H. Cook's records 
indicates that he has been suffering from this disease since 
1969.  In this regard, however, the Board notes that, during 
his June 2000 hearing, which was conducted before a hearing 
officer at the RO, the veteran asserted that he began to 
experience skin problems shortly after discharge and was 
treated by a "Dr. Fielder," and thereafter since 
approximately 1954 or 1955, by Dr. Cook, who he asserted 
diagnosed him as having skin cancer at that time.  The 
veteran reiterated this contention even after the hearing 
officer noted that Dr. Cook's records reflected its onset was 
in 1969.

In any event, as noted above, the veteran maintains that 
service connection is warranted for skin cancer on the basis 
that the disease is related to his reported in-service 
exposure to DDT while serving at Parris Island, South 
Carolina, in 1951 and at Camp Lejeune, North Carolina, in 
1953.  In this regard, the Board notes that in his September 
2000 report, Dr. Bearden opined that the veteran's skin 
cancer might well be related to his claimed in-service 
exposure to DDT.  

In addition, in her September 2000 report, Dr. DeVore agreed 
that the veteran's skin cancer might be related to his 
reported past exposure to DDT.  She added, however, that most 
skin cancers were the result of extensive amounts of sun 
exposure.  Significantly, Dr. DeVore added that such sun 
exposure was a common occurrence among military personnel.  
In light of Dr. DeVore's opinion, the Board finds that the 
veteran has implicitly expanded his claim of service 
connection for skin cancer to include based on in-service sun 
exposure rather than solely as a consequence of his reported 
exposure to DDT.  See Schroeder v. West, 212 F.3d 1265, 1271 
(Fed. Cir. 2000).

As noted above, the RO denied this claim on the basis that it 
was not well grounded.  The RO confirmed and continued the 
denial of this claim on that basis in February, March and 
June 2000 rating actions.  Since the RO's issuance of the 
June 2000 SSOC, however, there has been a significant change 
in the law.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2096-2100 (2000).  Holliday v. Principi, 
No. 99-1788 (U.S. Vet. App. Feb. 22, 2001); VAOPGCPREC 11-
2000 (2000); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In light of the recently enacted law, the veteran's 
statements and the medical evidence of record, the Board 
concludes that this claim must be remanded to afford him an 
appropriate VA examination.  In the examination report, the 
examiner must offer an opinion, subsequent to his or her 
review of the record, as to whether it is at least as likely 
as not that the veteran has skin cancer that is related to 
his military service, and specifically to his claimed in-
service exposure to DDT and to "extensive amounts" of the 
sun.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-99 (2000) (to be 
codified at 38 U.S.C. § 5103A); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).  Prior to scheduling such an 
examination, however, all outstanding treatment records must 
be associated with the claims folder.

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records of the 
veteran's treatment by Dr. Paul H. Cook; 
Dr. James D. Bearden, III; and Dr. Karen 
A. DeVore; as well as from any other 
facility or source identified by the 
veteran.  The aid of the veteran in 
securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  The RO should use all available 
resources to attempt to verify any DTT 
spraying at Parris Island, South 
Carolina, in 1951 and Camp Lejeune, North 
Carolina, in 1953.  The RO should also 
contact the veteran and inquire whether 
he had any unusual sun exposure during 
the service.  The RO should attempt to 
verify the veteran's allegations in this 
regard.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA skin examination to 
determine the nature, extent and etiology 
of any skin cancer found to be present.  
It is imperative that the physician who 
is designated to examine the veteran 
reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.  All necessary 
tests should be conducted.  The physician 
is requested to offer an opinion as to 
whether it is at least as likely as not 
that any skin cancer found to be present 
is etiologically related to the veteran's 
period of military service, to 
specifically include:  (1) his claimed 
exposure to DDT while serving at Parris 
Island, South Carolina, in 1951 and at 
Camp Lejeune, North Carolina, in 1953; 
and (2) his "extensive" sun exposure 
during his period of military service.  
In offering these opinions, the examiner 
must specifically comment on the 
September 2000 medical reports prepared 
by Drs. James D. Bearden, III and Karen 
A. DeVore.  The physician must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record.

4.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


